Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto:
1. That the merchandise marked “A” on the invoice consists of imperial linen velour.
2. That such merchandise at the time of exportation here involved was freely offered for sale, for exportation to the United States, to all purchasers in the principal markets of Belgium in usual wholesale quantities and in the ordinary course of trade at a unit value of 161 French francs, plus a tax of one per centum, plus packing of $15.00, which market price included the cost of all other containers and coverings and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States.
3. That the price at which such merchandise was sold in the markets of Belgium for home consumption was no higher than the price set forth above in paragraph “2”, and
4. That the instant case may be submitted on this stipulation of fact.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise marked “A” on the invoice, and that such value was 161 French francs per meter, plus 1 per centum tax, plus $15 for packing.
Judgment will be entered accordingly.